DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ho et al. (US 9,655,215).
Figure 3 of Ho discloses a lighting system comprising:
(1) regarding Claim 1:
	one or more illuminants (12) and a control device (22) for adapting light parameters of the illuminants (1) during operation, wherein the control device is arranged to adapt the light parameters time-dependently according to one or more predetermined courses of the light parameters, characterized in that the 
(2) regarding Claim 2:
	wherein the light parameters comprise at least one of intensity, color temperature, beam direction and beam angle of the light emitted by the one or more illuminants during operation (Col 7 lines 10-37).
(3) regarding Claim 3:
	further comprising an input means (14) connected to the control device for inputting the one-dimensional user setting.
(4) regarding Claim 4:
	wherein the input means is a direct input means, in particular comprising a switch, push button, rotary or slide control, or an application running on a computer (Col 7 lines 37-56).
(5) regarding Claim 5:
	wherein the control device is further arranged to change the predetermined courses of the light parameters according to further input values (Col 7 lines 37-56).
(6) regarding Claim 6:
	wherein the control device is further arranged to at least one of determine the further input values and/or to receive the further input values from one or more external sensors (Col 8 lines 22-54).
(7) regarding Claim 7:

(8) regarding Claim 8:
	wherein the control device is further adapted to take into account at least one of maximum values and minimum values for the light parameters when changing the courses of the light parameters  (Col 1 lines 39-Col 2 line 14).
(9) regarding Claim 9:
	wherein at least one of the maximum values and the minimum values depends on at least one of temporal parameters and/or on parameters other than temporal parameters (Col 1 lines 39-Col 2 line 14).
(10) regarding Claim 10:
	wherein the control device is further adapted to reset the changed courses of the light parameters to the predetermined courses of the light parameters after a predetermined first period of time (Col 10 lines 27-46).
(11) regarding Claim 11:
	wherein the control device is further adapted to reset the changed course of the light parameters to the predetermined course of the light parameters over a predetermined second period of time (Col 10 lines 27-46).
(12) regarding Claim 12:
	wherein the control device is further adapted to maintain the changed progressions of the light parameters also after switching the light source(s) one 
(13) regarding Claim 13:
	wherein the input means (14) comprises a display means, wherein the input means is arranged to display on the display means a measure of the change in the course of the light parameters (Col 9 lines 4-26).
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRYSTAL L HAMMOND whose telephone number is (571)270-1682.  The examiner can normally be reached on M-F 12pm-4pm Alt Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/CRYSTAL L HAMMOND/Primary Examiner, Art Unit 2844